Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 allowed.
Claims are allow for substantially the same rationale as made with respect to  US 10,924,781 also know by application # 14/748,567. Claims as amended recite  “the padding agent searches in real-time the reduced size video content subsegment for a DASH syntax pattern, including one or more of "ftyp," "moov," "sidx," "moof," and "mdat" syntax elements followed by a "free box" syntax element, and if the reduced size video content subsegment includes the DASH syntax pattern, the padding agent uses the four bytes before the "free box" syntax element to calculate a number of data bytes to be added to the reduced size video content subsegment to generate in real-time the padded subsegment”.  The examiner can find no prior art that would alone would anticipate the claims nor in combination would be obvious to teach the claims as amended. The closest prior art that can be found with respect to amended claims correspond to Denoual et al US 20160/182593, ¶237 and ¶296 which teaches the use of a free box and mdat as well as padding of segments. However Denoual does not qualify as prior art as of the filing date. Another art such as Westerlund US 2020/0186896 teach similarly the use of a moof,mdat box followed by a free box. Westerlund does not qualify as prior art as of the filing date. 
Thus claims responsive to applicant’s filing of terminal disclaimer  and finding no prior art in the interim that would render such claims obvious, claims 1-18 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Willaim Trost  , can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456